PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/084,183
Filing Date: 29 Mar 2016
Appellant(s): Wagh et al.



__________________
Charley F. Brown (Reg. 52,658)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2-Nov-2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding Claims 1-20, Appellants(s) argue:

Appellant argues (page 10-11 Prong one of step 2A), “Claim 1 is not merely directed to “an invention that generates or utilizes a ‘table’ to ‘determine’ when ‘resources’ are available[,]” which “[c]ould reasonable be performed mentally or by paper and pen.”  Instead, the claim is directed to a specific system that uses a tailored “resource availability table data structure” for processing “request data” received “via a user interface” to schedule a “resource.”  The Office Action asserts that “maintaining a calendar schedule with a pen and paper are still practically widely used.”  Office Action, (p. 3).  Appellant respectfully submits the Office Action is misapplying the standard set forth in the 2019 Guidance.”
“The proper standard is not simply a question of whether pen and paper alternatives to the claimed invention exist. Rather, the standard is whether the claimed invention can practically be performed in the human mind or with paper and a pen. As 
The examiner submits to The Board claim(s) maintaining a calendar schedule (i.e. resource availability table data structure) can practically be performed in the human mind or with paper and a pen, and are still practically widely used.  

For example, for a small physician’s office, maintaining an appointment schedule (i.e. data structure/calendar/spreadsheet) with a pen and paper would be practical and be easily maintained by a human person.  Many small businesses have been and still 

Another example of maintaining an appointment schedule would be for restaurant reservations that is/are done with pen and paper.  With limited number of tables and hours, restaurants have been and still use paper and pen to book reservations to ensure customers who requests reservations are checked against the reservation list and provided with reservations based on open slots and number seats being requested.  

Another example of maintaining an appointment schedule would be for hotel reservations.  Request for reservations are checked against number of rooms that are available for a date that is/are being requested, number of guests, etc.  

These are just few of many examples of “resource availability table data structure” (i.e. appointment/reservation schedule/calendar) that are still/have been used by humans with paper and pen.   

Under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (including a user interface). That is, other than reciting the generic computer component [“processing circuitry”] nothing in the claim element precludes the step from practically being 

Appellant argues (page 11-12 Prong two of step 2A and step 2B page 13-17), “The 2019 Guidance “uses the term ‘additional elements’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception.” 2019 Guidance, p. 55 at n. 24. Appellant submits the present claims recite additional elements beyond the alleged abstract idea. For example, the “resource availability table data structure for at least one resource comprising at least one resource entry, wherein each resource entry comprises a resource identification field, a date field, a location field, a start time field, and a finish time field, wherein no resource entry comprises a time value of a start time field that corresponds to a time value of a finish time field of another resource entry;” the “associated duration field comprising a value indicative of a duration of time between the time value of the start time and the time value of the finish time, wherein the value of the associated duration field is stored in a duration column of the resource availability table data structure;” the “request data comprising a requested resource identification field, a requested date field, a requested start time field, a requested finish time field, a requested location field, and a requested 
“Paragraph 46 goes on to explain how the improvement are implemented. For example, a “duration column may be calculated at the resource availability table to be the Start Time subtracted from the Stop Time, and may be included as an optimization to avoid having to compute the duration during runtime as schedule availability is assessed!.] [and] [t]his enables simplified filtering if a user is looking for an available time slot that is of a minimum duration, such as 60 minutes.” (Emphasis added). Paragraph 60 similarly describes how “[t]he duration may be used for scheduling purposes [...] [and] [maintaining a duration column enables faster searches for appointments based on the duration ofthe appointment without requiring the availability 

The examiner submits to The Board the claim(s) do(es) not include additional elements that are sufficient to amount to significantly more than the judicial exception. In respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

For example, these are some of the most basic information required to book a reservation/appointment: resource identification field, a date field, a location field, a start time field, and a finish time field are some of basic information required to book an appointment/reservation.  

If a person wants to book a reservation/appointment, the person will provide name (i.e. resource identification field), a date of the reservation/appointment being requested (i.e. a date field), specific room/location/table/etc. being requested (i.e. location), time of reservation/appointment (i.e. start time), until when the reservation/appointment is being requested (i.e. finish/end time) and number of hours/days of reservation/appointment being requested (i.e. duration).  Furthermore, if the person was looking to book a reservation/appointment for number of 

The mere recitation of “Method”, “computing device”, “non-transitory computer-readable storage medium” and using the processing circuitry to generate a resource availability table data structure is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The “computer-readable memory”, “non-transitory computer-readable storage medium” and displaying/generating data are recited at a high level of generality and are recited as performing generic computer functions used in computer applications.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims are not patent eligible.


Appellant argues (page 18), “Bargetzi does not teach the use of a duration column for any purpose. Bargetzi does teach the use of a start time and a stop time for 
Further, Szeto and Prasad are similarly devoid of a “duration column” as-claimed or the use thereof as claimed. The Office Action cites paragraph 23 of Prasad for teaching “scheduling data databases [that] may include any number of suitable databases configured to store data associated with patient scheduling services and/or EMRs” including “time duration (if any) [...] and any other information desired for term and/or phrase matching for scheduling of patient visits.” Office Action, (pp. 24-25) (citing Prasad at ]} 23). Even assuming, merely for the sake of argument, that Prasad teaches storing a time duration for a patient visit in a database, Prasad is devoid of any teaching or suggestion that the stored time duration is used to calculate (e.g., determine) an availability for a particular resource for the patient visit at a particular time, on a particular date, and at a particular location. In other words, Prasad does not teach a “duration column” as-claimed, because the time duration stored in the database according to Prasad is not used to “determine[...] that the at least one resource is 

The examiner would like to submit to The Board, the above limitation is taught by Bargetzi, in view of Szeto and further in view of Prasad.

Below are disclosures of Bargetzi, Szeto and Prasad, each of the prior art of record discloses using a time period (i.e. duration) to ensure requested time period is available prior to booking a schedule/reservation/appointment.  

However, examiner used Prasad reference (emphasis added) to teach the duration field/column which explicitly discloses duration field/column that is used to check availability of resource (emphasis added).  [Prasad Paragraph 63], For example, if time duration is one hour and the resource has open schedule periods from 9:30-10:00; 1:00-2:00; 2:30-3:00; and 3:30-5:00, then the periods 1:00-2:00 and 3:30-5:00 would be equal to or greater than the time duration and would be times available for proposing an appointment for the patient.  [Prasad Paragraph 23], any other information desired for term and/or phrase matching for scheduling of patient visits. In addition, the scheduling data database 150 can include tables, schedules, and/or listings of potential resources, location types, locations, resource types, procedures, time durations associated with each procedure, work schedules, and calendars or schedules for each resource.

Conversely, the time period from 3:30 PM to 5:15 PM comprises an unshaded vacant icon indicating that it is available.).  [Bargetzi Paragraph 26], FIG. 7 is a schematic diagram depicting a schedule page of the scheduling application for a system of managing a conference room schedule, in accordance with an illustrative embodiment of the invention.  [Bargetzi Paragraph 179], Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other things. [Bargetzi Paragraph 110-155], [0110] 700 schedule page [0111] 701 schedule [0112] 702 add meeting button [0113] 703 main menu button [0114] 704 meeting icon [0115] 705 vacant icon [0116] 800 information pop-up screen [0117] 801 room information [0118] 802 time information [0119] 803 organizer information [0120] 804 subject information [0121] 805 attendee information [0122] 901 start meeting selectable icon [0123] 902 stop meeting selectable icon [0124] 903 start record selectable icon [0125] 904 pause record selectable icon [0126] 905 stop record selectable icon [0127] 1000 scheduling sub-menu [0128] 1001 general information tab [0129] 1002 subject [0130] 1003 location [0131] 1004 date [0132] 1005 start time [0133] 1006 end time [0134] 1007 reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other things.

Szeto teaches reserving a meeting room for a time period (i.e. duration) with required equipment’s and modifying the schedule based on reservations/scheduled booked and reclaiming reservation/appointment/scheduled booked (i.e. modifying schedule) [Szeto Paragraph 28], To create a meeting, the meeting organizer can provide the names (e.g., e-mail addresses) of any required and/or optional attendees to be invited to the meeting, the meeting time period, dial-in information for invitees that will be teleconferencing, one or more locations at which the meeting is to be held, and 

Prasad discloses finding duration of schedule that are available to schedule a patient visit.  [Prasad Paragraph 63], For example, if time duration is one hour and the resource has open schedule periods from 9:30-10:00; 1:00-2:00; 2:30-3:00; and 3:30-5:00, then the periods 1:00-2:00 and 3:30-5:00 would be equal to or greater than the time duration and would be times available for proposing an appointment for the patient.  [Prasad Paragraph 23], any other information desired for term and/or phrase matching for scheduling of patient visits. In addition, the scheduling data database 150 can include tables, schedules, and/or listings of potential resources, location types, locations, resource types, procedures, time durations associated with each procedure, work schedules, and calendars or schedules for each resource.)

Appellant argues (page 19-20), “Szeto teaches a scheduling application that is used to allocate resources, such as “one or more conference rooms, projectors, computing resources, etc.” Szeto at ]} 28. Further, Szeto explains that “[t]he meeting scheduling module [] can interact with the calendaring system to create a calendar event based in part on the specified parameters.” Id. Paragraph 32 of Szeto teaches that “resources reserved for orphan meetings, which are likely to go unutilized, can be 
In contrast, the present claims recite “a resource availability table data structure” that, among other things, is used to “modify, based on the requested duration and the determination that the at least one resource is available for the requested duration of time at the requested start time on the requested date at the requested location, the at least one time period of availability for the at least one resource, wherein, after the modification, no time period of availability for the at least one resource is represented by more than one resource entry.” Put differently, the present claims recite a resource availability table data structure that keeps track of when a resource is available, rather than when a resource is being utilized - as taught by Szeto. The “resource entry” as-claimed is therefore modified to indicate that the resource is available during a specific time period(s). The system taught by Szeto merely modifies the calendaring system to indicate when a resource is not available. Accordingly, any time period that may be modified by Szeto would be a time period of unavailability.”

The examiner would like to submit to The Board, disclosures of Bargetzi, Szeto and Prasad discloses modifying of time period of availability for the at least one resource.  For example, if an appointment/reservation is scheduled/booked based on availability of schedule, it would be obvious to show that the scheduled/booked time period/duration is no longer available by modifying/updating the schedule to reflect the updated schedule.

  
Bargetzi discloses shaded icon disclosing a room is unavailable or unshaded icon to show a room is available for a meeting. [Bargetzi Paragraph 252], In FIG. 7, the time period from 2:00 PM to 3:30 PM comprises a shaded meeting icon 703 indicating that conference room is booked for this time period. Additionally in the shaded time periods, a title for the meeting, "Patent Review" is displayed. Conversely, the time period from 3:30 PM to 5:15 PM comprises an unshaded vacant icon indicating that it is available.   

Szeto discloses utilizing a calendar system to book a conference room that are available/unavailable and booking the conference room for a meeting when a time period being requested is available.  [Szeto Paragraph 28], To create a meeting, the meeting organizer can provide the names (e.g., e-mail addresses) of any required and/or optional attendees to be invited to the meeting, the meeting time period, dial-in information for invitees that will be teleconferencing, one or more locations at which the meeting is to be held, and the types of resources that are needed for the meeting (e.g., one or more conference rooms, projectors, computing resources, etc.). Assuming the resources requested for the meeting are available, the meeting scheduling module 104 

Prasad discloses booking an appointment based on availability of resources.  [Prasad Paragraph 63], For example, if time duration is one hour and the resource has open schedule periods from 9:30-10:00; 1:00-2:00; 2:30-3:00; and 3:30-5:00, then the periods 1:00-2:00 and 3:30-5:00 would be equal to or greater than the time duration and would be times available for proposing an appointment for the patient.

It would be obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to modify the schedule once the schedule/appointment is booked to show that a resource that is scheduled is no longer available for the time period/duration which the schedule/appointment was booked.

Appellant argues (page 20-21), “Claim 1 recites, in part, “generate, for the at least one resource entry, prior to processing a request to schedule a resource, an associated duration field comprising a value indicative of a duration of time between the time value of the start time and the time value of the finish time, wherein the value of the 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The examiner would like to submit to The Board, all references (Bargetzi, Szeto and Prasad) discloses maintaining of reservation scheduling system which is used to check resource availability prior to scheduling/booking a meeting/appointment/etc.

Bargetzi discloses shaded icon disclosing a room is unavailable or unshaded icon to show a room is available for a meeting. [Bargetzi Paragraph 252], In FIG. 7, the 
Szeto discloses utilizing a calendar system to book a conference room that are available/unavailable and booking the conference room for a meeting when a time period being requested is available.  [Szeto Paragraph 28], To create a meeting, the meeting organizer can provide the names (e.g., e-mail addresses) of any required and/or optional attendees to be invited to the meeting, the meeting time period, dial-in information for invitees that will be teleconferencing, one or more locations at which the meeting is to be held, and the types of resources that are needed for the meeting (e.g., one or more conference rooms, projectors, computing resources, etc.). Assuming the resources requested for the meeting are available, the meeting scheduling module 104 can interact with the calendaring system to create a calendar event based in part on the specified parameters.  [Szeto paragraph 22], the calendaring system is able to determine whether the conference room is available for the particular time period by accessing the calendar corresponding to the conference room. Similarly, the calendaring system is able to determine whether the overhead projector is available for the particular time period by accessing the calendar corresponding to the overhead projector.
Prasad discloses booking an appointment based on availability of resources.  [Prasad Paragraph 63], For example, if time duration is one hour and the resource has 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DONG U KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        

Conferees:
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.